Citation Nr: 0216096	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  95-36 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision by the Providence, 
Rhode Island, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for a psychiatric 
disability.  

In the course of the appeal, the Board remanded the case to 
the RO in September 1998 for additional evidentiary and 
procedural development, including to obtain additional 
outstanding service records.  These records were duly 
obtained and associated with the veteran's claims file.  
Thereafter, the RO confirmed the denial of his claim for 
service connection for a psychiatric disability in an August 
2002 rating decision/Supplemental Statement of the Case.  The 
case was returned to the Board in October 2002.  In 
correspondence dated in October 2002 the veteran, through his 
representative, waived the waiting period for him to submit 
additional evidence and requested that the Board proceed with 
the adjudication of his claim.  


FINDINGS OF FACT

The veteran's psychiatric disability, diagnosed as a 
schizophrenic disorder, began more than one year after 
service and is not due to any incident of service.


CONCLUSION OF LAW

A schizophrenic disorder was not incurred, nor is it presumed 
to have been incurred in active service.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in April 2002, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  Additionally, the veteran was 
provided with notice of the VCAA-related provisions of the 
revised version of 38 C.F.R. § 3.159 in an August 2002 
Supplemental Statement of the Case.  The veteran has been 
made aware of the information and evidence necessary to 
substantiate his claim and has been provided opportunities to 
submit such evidence.  A review of the claims file also shows 
that VA has conducted reasonable efforts to assist him in 
obtaining evidence necessary to substantiate his claim during 
the course of the remand which occurred during this appeal.  
These include his service medical and personnel records, 
private and VA treatment reports dated from 1988 to the 
present time, and the records reviewed by the Social Security 
Administration (SSA) when that agency adjudicated his claim 
for SSA disability benefits.  Finally, he has not identified 
any additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  

Furthermore, further examination of the veteran is not 
required under the provisions of 38 U.S.C.A. § 5103A(d).  The 
veteran has a current disability.  However, taking into 
consideration all information and lay or medical evidence, 
the record does not indicate that the veteran's disability or 
symptoms may be associated with his service.  The record as 
it stands includes sufficient medical evidence to make a 
decision on the claim.  

As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the present claim on appeal.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.


Factual Background

The veteran's service medical records show that he was 
psychiatrically normal on pre-enlistment examination in May 
1981 and that he denied having any psychiatric problems in an 
accompanying medical history questionnaire.  In November 
1983, he was seen in the Mental Hygiene Clinic for episodic 
excessive drinking of alcohol.  He was recommended for entry 
into a local rehabilitation program in December 1983.  No 
follow-up treatment at the Mental Hygiene Clinic was deemed 
to be necessary.  The records indicate that he appeared for 
rehabilitation counseling from January 1985 to April 1985 and 
was recommended for follow-on support in the rehabilitation 
program until his discharge from service.  The records 
contain no reference to treatment or diagnosis for a 
psychiatric disability.

The veteran separated from active duty in August 1985.  His 
service records show that his birthdate was in October 1963 
and that he enlisted into service at age 17 and was 
discharged at age 21.  

Private psychiatric counseling records show that he was first 
treated for complaints of anxiety, depression and paranoia in 
September 1988 at East Bay Mental Health Center.  According 
to the veteran, he reported at the time that he was unable to 
state when his symptoms commenced but noticed that they had 
become particularly bad in the previous year and worsened in 
the past 5 months.  He was diagnosed with rule out paranoid 
disorder and rule out schizophrenia.  Thereafter, private and 
VA medical records dated from 1988 to 2002 show that the 
veteran was treated for severe chronic paranoid 
schizophrenia.  During one treatment he reported that he 
experienced his first hallucinatory symptoms at age 23.

In an April 1995 statement from his spouse, she reported that 
she had been married to the veteran while he was in service 
and that she observed the veteran's attitude towards his 
military career steadily decline in the course of his last 
three years of active duty.  She stated that the veteran 
endured verbal mental abuse and mistreatment from his 
superiors and that this led to his psychiatric disability.

At a February 1996 RO hearing the veteran testified, in 
essence, that he believed that the early symptoms of his 
psychiatric disability had their onset during his period of 
active duty.  He stated that he always had paranoid feelings 
during service and he felt that he had been mistreated and 
mentally toyed with by his superiors while in service.  He 
stated that he sought psychiatric treatment for his problems 
in service but his requests for help were ignored and his 
complaints were casually shrugged off by the military 
psychiatrist.  He expressed his opinion that his problem 
drinking in service was indicative of his attempts to self-
medicate himself to cope with his mental illness and relieve 
some of his symptoms.


Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2001)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any documentation of psychiatric consultation 
in service will permit service connection for a chronic 
psychiatric illness first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  However, service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

The veteran's service medical records do not show treatment 
or diagnosis for a psychiatric problem during his period of 
active duty.  There is also no evidence showing diagnosis and 
treatment of the veteran for a psychotic disorder within one 
year after his separation from active duty in August 1985.  
The earliest objective indication of the time of onset of his 
schizophrenia was the private treatment report of September 
1988, over three years after his discharge from service, 
showing a diagnosis of rule out paranoid disorder and rule 
out schizophrenia.  Thereafter, there is no objective medical 
evidence which links the onset of his psychiatric disability 
with his period of military service.  In this regard, we note 
that none of the post-service medical records indicate that 
his counseling for excessive episodic drinking during service 
was prodromal of his current schizophrenic disorder.   

The veteran and his spouse assert on their own authority that 
the time of onset of his psychiatric disorder was during his 
period of active service because his counseling in service 
for episodic excessive drinking was an indication of its time 
of onset.  However, neither the veteran nor his spouse is a 
medical profesional.  Therefore, they lack the requisite 
medical training and expertise to comment upon medical 
observations or make medical diagnoses.   These unsupported 
lay medical opinions are insufficient to establish a nexus 
between the veteran's mental illness and service.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The medical evidence of record 
shows simply that the veteran was treated for substance 
abuse, not mental illness, in service; and the medical 
professional who have been treating the veteran over the past 
several years have not indicated that the episodes of 
substance abuse in service are associated with the 
psychiatric disorders first noted a few years after service.

In view of the foregoing discussion, the evidence does not 
support the veteran's claim of entitlement to service 
connection for a psychiatric illness, currently diagnosed as 
a schizophrenic disorder, and his appeal in this regard must 
be denied.  Because the evidence in this case is not in 
relative equipoise with respect to the merits of this claim, 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

